DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 11/17/2021  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered. Claims 11-18 and 22 are already withdrawn before.
  Therefore, Claims 1-10, 19-21, 23-25  are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10, 19-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As Per Claim 1 and 19, the claimed limitations, “ wherein the processing circuit is configured to determine both the engine failure event and the plurality of non-engine failure events, wherein the plurality of non-engine failure events comprise  an incorrect aircraft configuration a faulty indicator, and bird strike detection”  does not have any support in the disclosure that the processing circuit is determining these. 
In the Disclosure  it states , “([0055], “Referring now to FIG. IA, chart 100A illustrates the various events that contribute to a rejected takeoff. As can be seen, engine failure contributes to approximately 21% of rejected takeoffs, tire failures contribute to approximately 22% of rejected takeoffs. Improper configuration of the aircraft contributes to approximately 12% of rejected takeoffs. Faulty indicators and lights contribute to approximately 14% of rejected takes. Crew coordination, bird strikes, air traffic control also contribute to aborted takeoffs in varying amounts.”), showing  Statistics of  take-off rejection.  It does not say that the invention is determining these aircraft failure events. However,  there is NO support  in the disclosure that processing circuit is determining these non-engine  failure events and how they are determining these events.
. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-10, 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 2017/0341772) in view of Daizic (USP 10,202,204) .

As Per Claim 1 , Reis et al. ( Reis) teaches,  an automated take-off system for an aircraft (via FCC 501 being coupled with FADEC 502, Fig.4), the system comprising:  an automated braking system of the aircraft, (an automatic brake system ("Auto-Brake")) the braking system configured to cause the aircraft to stop ([0019], [0035], [0077], Fg.4);  a processing circuit ( via FCC 501, and FADEC 502, Fig.4) configured to : determine whether an aircraft failure event has occurred, 
wherein the aircraft failure event is configured as an engine failure event   wherein the processing circuit is configured to determine both the engine failure event (via  Abstract, [0004], [0021], [0027-0029], [0031], [0034-0035], ref. Claim 1); determine whether to abort the takeoff or continue the takeoff in response to determining that the speed of the aircraft is less than the VR speed and that the aircraft failure event has occurred; and cause the automated braking system to stop the aircraft in response to determining to abort the takeoff. ([0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2).
However, Reis does not explicitly teach, determining that the speed of the aircraft is less than the VR speed.
In a related field of Art , Daidzic teaches,  total runway safety system (TRSS) 101, wherein, determining that the speed of the aircraft is less than the VR speed. ( via TRSS 101 being capable of calculating VR in takeoff and landing , col.10, lines 1-15).

However, Reis  in view of Daidzic does not explicitly teach, wherein the processing circuit is configured to determine both the engine failure event and the non-engine failure event, wherein the aircraft failure event is configured as  a non- engine failure event of a plurality of non-engine failure events, wherein the processing circuit is configured to determine both the engine failure event and the plurality of non-engine failure events,  wherein the plurality of non-engine failure events .
 	In a related field of Art, Peck et al. ( Peck) teaches, automatic rejected takeoff system, wherein the processing circuit is configured to determine both the engine failure event and the non-engine failure event, wherein the aircraft failure event is configured as  a non- engine failure event of a plurality of non-engine failure events, wherein the processing circuit is configured to determine both the engine failure event and the plurality of non-engine failure events,  wherein the plurality of non-engine failure events .
, ( via control block 24 being coupled with sensors and warning system 30, detecting engine failure, abnormal acceleration of the aircraft, tire failure, aircraft structural damage,  predictive windshield warning flight path obstruction and the like , col.2, lines 20-44. Also see col.2, line 30-col.3, line 46), Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (ARTO system ) of Peck
and configure with the system of Reis  in order to detect both engine failure event  and non-engine failure event. Motivation to combine the two teachings is, to able to detect both engine and non-engine failure event and take necessary measure to avoid aircraft crash (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
However, Reis  in view of Daidzic  and Peck does not explicitly teach, wherein the non-engine failure events comprise an incorrect aircraft configuration 
In a related field of Art, Snyder Jr. et al. ( Snyder) teaches, terrain warning system , wherein, wherein the non-engine failure event is configured as an incorrect aircraft configuration  ( via system providing alerts  of  improper aircraft configuration, col.4, line 30-51).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  and Snyder  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (terrain warning  system ) of Snyder and configure with the system of Reis  in order to  receive alerts of improper aircraft configuration. Motivation to combine the two teachings is, to able to get flight safety  alert (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).

In a related field of art, Maine teaches, an aircraft engine vibration system providing information about engine health, “monitor an aircraft engine for a vibration condition such as excessive vibration, monitor for bird strike, monitor for ice build up on the fan section, and monitor general engine health”, ([0010]. Also see [0035], [0097], [0123], [0130], [0014], claims 6, 23.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  and Snyder  and Maine before him before effective filing date, to modify the systems of Reis to include the   teachings (vibration  system ) of Maine  and configure with the system of Reis  in order to  flight crew  receive  an alert  that the engine has suffered a  bird strike, attribute it to aircraft failure to control flight operation [0014]).  Motivation to combine the two teachings is, to able to get flight safety  alert to control flight operation (i.e., an added safety feature to enhance safety of the aircraft and passenger, minimize aircraft crash).
However, Reis  in view of Daidzic  and Peck and Snyder  does not explicitly teach, wherein the  plurality of non-engine failure events comprise  a faulty indicator. 
 In a related field of Art, Chen et al. ( Chen ) teaches, vehicle tracking unit communicating with different devices , comprising a Malfunction Indicator Lamp Status and using commands communicated to the vehicle devices via the vehicle data bus and collecting information from  Malfunction Indicator Lamp Status, [0040],[0025], [0016], Ref. claim 3).

As per Claim 2, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the processing circuit ( via FCC 501, and FADEC 502, Fig.4) is configured to: determine whether the aircraft comprises the automated braking system (an automatic brake system ("Auto-Brake")); and cause the braking system to stop the aircraft in response to determining to abort the takeoff and in response to determining that the aircraft comprises the automated braking system ([0019], [0035], [0077][0081][0086], Fg.4). 
As per Claim 3, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the processing circuit is configured to determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft and a remaining runway length by ( Reis : [0045]): determining a stopping distance of the aircraft based on at least the speed of the aircraft;  (Reis:[0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2); ( Daizic : col.12, lines 18-21, col.21line 65-col.22, line 2), Fig.1A).
As per Claim 4, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the processing circuit is configured to: determine whether the speed of the aircraft is less than a  V1 speed; and determine to abort the takeoff in response to determining that the speed of the aircraft is less than the V1 speed and that the aircraft failure event has occurred.  ( Reis : [0041-0075], [0082-0087]).
As per Claim 5, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the processing circuit is configured to: receive input from a pilot and input from one or more avionics systems of the aircraft; and determine the VR speed based on the input from the pilot and the input from the one or more avionics system of the aircraft.  (Reis:  ([0008][0020],[0036],[00443-0044],[0078]).
As per Claim 6, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein  an input from  a pilot and  an input from one or  ( Reis :[0087]) and weather conditions. (Daidzic : atmospheric, environmental and weather data 173 and weather forecast computer system 174,, col.8, lines 50-67), Fig.1A).   
As per Claim 7, Reis as modified by Daidzic, Peck , Snyder Maine and Chen  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck , Snyder, Maine and Chen teaches,  wherein the processing circuit is configured to cause the automated braking system to stop the aircraft by causing thrusters of the aircraft to be reversed and aircraft brakes to be applied.  ( (Reis : [0019], [0035], [0077][0081][0086], Fg.4).
 As per Claim 8, Reis as modified by Daidzic, Peck, Snyder, Maine and Chen  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck, Snyder , Maine and Chen teaches, wherein the system further comprises an audio system configured to play audible instructions to a  pilot, ( Reis : [0080]);  wherein the instructions comprise an audio message indicating that the pilot should abort the takeoff and another audio message indicating that the pilot should continue the takeoff ( Daidzic :via  visual  and /or audio output  devices 188, Col.8, lines 50-67, col.10, line 55-65 ;  “ STOP-STOP” or  “GO-GO”col.10, lines 55-61). 
Claim 9 is being rejected using the same rationale as claim 8.
As per Claim 10, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the system further comprises a lighting system configured to illuminate a first color or a second color indicating to the pilot whether to continue takeoff or abort takeoff; and wherein the processing circuit is configured to:  ( Daizic : Col.14, lines 15-20), Fig.1A).
Claim 19  is being rejected using the same rationale as claim 1.
Claim 20  is being rejected using the same rationale as claim 8.
As per Claim 24, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the automatic braking system and the processing circuit are communicatively coupled to an autopilot system, wherein causing the automated braking system to stop the aircraft comprises an engagement between the processing circuit and an autopilot system, wherein the autopilot system activates the automatic braking system.  (Peck : col.2, lines 43-67).
As per Claim 25, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 19. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches,  wherein the automatic braking system and the processing circuit are communicatively coupled to an autopilot system, wherein causing the automated braking system to stop the aircraft comprises an engagement between the processing circuit and an autopilot system, wherein the autopilot system activates the automatic braking system. (Peck : col.2, lines 43-67).

6.	Claims 21 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 2017/0341772) in view of Daizic (USP 10,202,204) in view of Peck et al. (USP 9,164,505) in view of  Snyder Jr. et al. (USP 6,043,758)  in view of  Chen et al. .
As per Claim 21, Reis as modified by Daidzic, Peck, Snyder, Maine  and Chen
 teaches the limitation of Claim 1. However, Reis in view of Daidzic, Peck  Snyder, Maine  and Chen teaches, wherein the non-engine failure event comprises tire failure (Peck : col.2, lines 30-43), incorrect aircraft configuration, (Snyder : via system providing alerts  of  improper aircraft configuration, col.4, line 30-51), faulty indicator ( Chen :  [0040],[0025], [0016], Ref. claim 3), and  bird strike detection.  (Maine : ([0010]. Also see [0035], [0097], [0123], [0130], [0014], claims 6, 23.).

However, Reis   in view of Daidzic, Peck and Snyder, Maine and Chen  does not  explicitly teach, landing gear failure. 
	In a related field of Art, Thomas teaches, an airplane management system 100 employing an EICAS 150. And the EICAS   receiving a plurality of alerts (e.g., engine failure warning, landing gear failure warning) from an sensing system, ([0018], 
Figs. 1-6). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis , Daidzic, Peck, Snyder, Maine and Chen and Thomas  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (the system ) of  Thomas and configure with the system of Reis  in order to  receive alerts of landing gear failure. Motivation to combine the two teachings is, to able to get flight safety alert (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
Claim 23  is being rejected using the same rationale as claim 21.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663